DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Order Dismissing Appeal by the Patent Trial and Appeal Board mailed on 23 November 2022.
The instant application claims priority to Application No. 14/880,832 with a filing date of 12 October 2015, which further claims priority to Application No. 12/917,596 with a filing date of 2 November 2010.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.
In view of the Order Dismissing Appeal by the Patent Trial and Appeal Board, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
As required by Manual of Patent Examining Procedure (MPEP) § 1214.04: If the examiner has
specific knowledge of the existence of a particular reference or references which indicate nonpatentability
of any of the appealed claims as to which the examiner was reversed, he or she should submit the matter
to the Technology Center (TC) Director for authorization to reopen prosecution under 37 CFR 1.198 for
the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC
Director's approval is placed on the action reopening prosecution.
A Technology Center Director has approved of reopening prosecution. Signature is on the last
page.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

35 US.C. § 101
Pursuant to the Board’s Decision, we enter a new ground of rejection for claims 1, 8, and 15 under 35 U.S.C. § 101 as being directed to a judicial exception to patent-eligible subject matter (an abstract idea) without reciting significantly more.

A. Principles of Law
Section 101 defines patentable subject matter: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C. § 101. The U.S. Supreme Court, however, has “long held that this provision contains an important implicit exception” that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). “Eligibility under 35 U.S.C. § 101 is a question of law, based on underlying facts.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018). To determine patentable subject matter, the Court has set forth a two-part test.
“First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts” of “laws of nature, natural phenomena, and abstract ideas.” Alice Corp. v. CLS Bank Int’, 573 U.S. 208, 217 (2014). “The inquiry often is whether the claims are directed to ‘a specific means or method’ for improving technology or whether they are simply directed to an abstract end-result.” RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326 (Fed. Cir. 2017). A court must be cognizant that “all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas” (Mayo, 566 U.S. at 71), and “describing the claims at... ahigh level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). Instead, “the claims are considered in their entirety to ascertain whether their character as a whole is directed to excluded subject matter.” /nternet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015). If the claims are directed to an abstract idea or other ineligible concept, then we continue to the second part and “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217 (quoting Mayo, 566 U.S. at 79, 78). The Court has “described step two of this analysis as a search for an ‘inventive concept’-i.e., an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself.” /d. at 217-18 (quotation omitted). 
B. USPTO 35 USC $101 Guidance
The U.S. Patent and Trademark Office has published revised guidance on the application of 35 U.S.C. § 101. USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 Guidance”). The Manual of Patent Examining Procedure (“MPEP”) incorporates this revised guidance and subsequent updates at Section 2106 (9th ed. Rev. 10.2019, rev. June 2020).
Under Step 2A, the Office first looks to whether the claim recites: (1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (1.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and (2) Prong Two: additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)—(h)).
Only if a claim (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, does the Office then, under Step 2B, look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.05(d). 
Analysis
STEP 2A, PRONG 1:
Under step 2A, prong 1, of the 2019 Guidance, 84 Fed. Reg., we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). 2019 Guidance, 84 Fed. Reg. 52-54; MPEP § 2106.04(II).
Limitation (i) recites
obtaining, from a database, a pool of media items to be considered for potential inclusion in a play list, wherein media items included in the pool of media items are explicitly ranked relative to other media items included in the pool of media items.

Appellant directs attention to the Specification at p. 5, Il. 26-27, p. 7, Il. 16—27 in support of this limitation. Appeal Br. 2. There, the Specification discloses “[i]n the illustrated example, the pool of media items considered for inclusion is taken to be the top 30 songs from the Top 100 Chart.” Therefore, an interpretation of a pool of media items includes a listing of media items to be considered, e.g., a Top 100 chart of media items. Thus, this step could be performed manually, for example, by a DJ referring to a printed paper publication including a music playlist such as the Billboard Hot 100. Gathering or receiving information, such as obtaining the recited pool of media items, constitutes a mental process, e.g., a mental observation. The 2019 Guidance, 84 Fed. Reg., recognizes mental processes, including observations, as constituting a patent-ineligible abstract idea. 2019 Guidance, 84 Fed. Reg. 52; MPEP § 2106.04(a)(2)III) (Mental Processes). Accordingly, limitation (i) recites an abstract idea.
Limitation (ii) recites
selecting from the pool of media items, for inclusion in the playlist, first media items, the
first media items including all media items that are both available and have a rank
satisfying a first rank threshold;

Selecting items satisfying a given criteria such as a rank threshold constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion.
Limitation (iii) recites
selecting from the pool of media items, for inclusion in the play list, a subset of remaining media items included in the pool of media items but not selected as first media items, wherein selecting the subset of remaining media items includes pseudorandomly excluding particular remaining media items otherwise eligible for inclusion in the playlist, based on a performance history associated with the particular remaining media items. 

Selecting items satisfying a given criteria such as a performance history constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion. Additionally, adding a random element to the selection process can also be performed in the human mind, e.g., a coin toss or by reliance on an observation of a randomly occurring event. 
Accordingly, limitation (iii) recites an abstract idea.
Limitation (iv) recites
creating the play list using the first media items and the subset of remaining media items. 
Making a list by, e.g., compiling information from other listings or sources, constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-72 (Fed. Cir. 2011) (obtaining transaction data can be performed by a person reading records of transactions from a database, and making a map (list) of the transactions can be performed in the human mind). Accordingly, limitation (iv) recites an abstract idea.
Limitation (v) recites
inserting station identifiers into the playlist, wherein the station identifiers include tags indicating, to a playout server, a location of information to be inserted within the play list prior to broadcast.

Inserting data into a list, i.e., associating identifiers with content information, constitutes a mental process performed in the human mind (e.g., making such associations in human memory) and/or using pen and paper. Accordingly, limitation (v) recites an abstract idea.
Limitation (vi) recites
transmitting the play list to the playout server for broadcast.
Transmitting information, i.e., a playlist, constitutes a mental process performed in the human mind and/or using pen and paper. For example, a program director, music, director, and/or radio station traffic department may communicate using, for example, a written list, identifying media content to be played on the air. Accordingly, limitation (vi) recites an abstract idea.
For these reasons, we determine all limitations (i) through (vi) of claim 1 recite a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Revised Guidance, 84 Fed. Reg. as further set forth in MPEP § 2106.04(a). Because independent claims 8 and 15 recite analogous steps to be performed by the method of claim 1, claims 8 and 15 likewise recite a judicial exception.
Step 2A, Prong 2:
Under Step 2A, Prong 2, of the 2019 Revised Guidance, 84 Fed. Reg., we determine whether any of the additional elements beyond the abstract idea integrate the abstract ideas into a practical application. 2019 Guidance, 84 Fed. Reg. 54; MPEP §8§ 2106.04(d), 2106.05. The 2019 Guidance provides exemplary considerations that are indicative of an additional element or combination of elements integrating the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field. /d. at 55; see also MPEP § 2106.05(a).
In addition to the actions required by claim limitations (i) though (vi), which we determine recite concepts identified as abstract ideas, certain elements of claim 1 also constitute insignificant extra-solution activity to the judicial exception. In particular, claim element (i) recites “obtaining, from a database, a pool of media items to be considered for potential inclusion in a play list, wherein media items included in the pool of media items are explicitly ranked relative to other media items included in the pool of media items.” This limitation reasonably can be characterized as merely constituting the insignificant pre-solution activity of data gathering.
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. MPEP § 2106.05(g). The Federal Circuit has held that data gathering steps “cannot make an otherwise nonstatutory claim statutory.” CyberSource 14 Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) (quoting /n re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989)).
Limitation (vi) recites “transmitting the play list to the playout server for broadcast.” Accordingly, limitation (vi) reasonably may be characterized as merely being directed to the insignificant post-solution activity of transmitting data. e.g., Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-— 42 (Fed. Cir. 2016) (holding that printing or downloading generated menus constituted insignificant extra-solution activity).
Thus, limitations (i) and (vi) recite the type of extra-solution activity (i.e., activities in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); see also 2019 Guidance, 84 Fed. Reg. 55, n.31.
The preamble of claim 1 recites “[a] method for use in a server including a processor and associated memory” (emphasis added). Such descriptions of an intended use of a subsequently recited method appearing in the preamble (or even body) of a claim do not impart a patentable distinction if, as here, it merely states an intention. MPEP §§ 2111.02cII), 2111.04CII). Moreover, even when positively recited as in independent claim 8, the recited processor and memory that are in addition to the claim elements identified above as constituting mental processes are disclosed as being conventional components. Spec. p. 13, Il. 1-5, 8-10 (e.g., “Processing system 400 includes one or more central processing units... which may be conventional microprocessors.”).

Consistent with the 2019 Guidance, these additional elements are not practical applications of a judicial exception as they are included among an additional element that merely recites “apply it” or similar language, or that merely includes instructions to implement an abstract idea on a computer, or that merely uses a computer as a tool to perform an abstract idea. 2019 Guidance, 84 Fed. Reg. 54. See Alice, 573 U.S. at 221 (‘[Ml]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.”); see also MPEP § 2106.05(f)(2) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.”’).
Furthermore, we do not ascertain any technical improvement implemented by the method of claim 1 or the apparatus of claims 8 and 15. Instead, if there is any improvement, it is to the underlying abstract idea of compiling lists of media into a playlist of media content to be broadcast, not to the performance or operation of the processor or memory or some other technology.
For the reasons discussed, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not effect an improvement to another technology, technical field, or to the functioning of a computer itself. See MPEP § 2106.05(a). We further determine claims 1, 8, and 15 do not recite:
(i) an application of the abstract idea with, or by use of, a particular machine;
(ii) a transformation or reduction of a particular article to a different state or thing; or
(iii) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See id. §§ 2106.05(b), (c), (e)}-(h). Thus, claims 1, 8, and 15 do not integrate the judicial exception into a practical application. 
Step 2B:
Under step 2B of the 2019 Guidance, 84 Fed. Reg., we next analyze whether claims 1, 8, and 15 add any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field. 2019 Guidance, 84 Fed. Reg. 56; see also MPEP § 2106.05(d).
In the present case, all claim elements, with the exception of the processor and memory, correspond to concepts determined to be abstract ideas for the reasons discussed above in connection with Prong One of our analysis and/or merely constitute extra-solution activity under Prong Two. Appellant’s lack of a detailed disclosure of computer hardware or functional requirements and the lack of details describing a computer-specific implementation of the recited functions (such as might have been indicated by inclusion of a detailed flow chart depicting unconventional computer operations and/or routines for performing each of the claimed steps), persuades us that the omitted details are well-understood, routine, and conventional. See, e.g., MPEP § 2106.07(a)(III)\(A).  A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. [§] 112(a).
Consistent with the Berkheimer Memorandum, the claims merely recite generic computer components performing generic computing functions that are well-understood, routine, and conventional.’ See Alice, 573 U.S. at 225 (The “use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry.) (quoting Mayo, 566 U.S. at 71-73); see also Benson, 409 U.S. at 65 (Noting that a “computer operates then upon both new and previously stored data. The general-purpose computer is designed to perform operations under many different programs.”); hairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (noting that using generic computing components like a microprocessor or user interface does not transform an otherwise abstract idea into eligible subject matter); Mortg. Grader, Inc. vy. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324—25 (Fed. Cir. 2016) (indicating components such as an “interface” are generic computer components that do not satisfy the inventive concept requirement); and MPEP § 2106.05(d)(I]) (citing Alice and Mayo) accord Berkheimer Memo 3-4.
For these reasons, we determine claims 1, 8, and 15 do not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Revised Guidance. 84 Fed. Reg. 52-55; see also MPEP § 2106.05(d). 
For the reasons discussed above, we conclude independent method claim 1 is not patent eligible under 35 U.S.C. § 101. Furthermore, as discussed above, independent apparatus claim 8 and independent Beauregard-type claim 15 include similar corresponding limitations and, accordingly, also are not patent eligible under 35 U.S.C. § 101. 
As per claims 2, 9, and 16, the limitations are directed towards “generating a pseudo-random number” and “excluding the remaining media item from the playlist” which are additional elements beyond the above identified judicial exception.  Generating a pseudo-random number constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion.  Additionally, adding a random element to the selection process can also be performed in the human mind, e.g., a coin toss or by reliance on an observation of a randomly occurring event.  Making a list by excluding specific media items from said list, e.g., compiling information from other listings or sources, constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-72 (Fed. Cir. 2011) (obtaining transaction data can be performed by a person reading records of transactions from a database, and making a map (list) of the transactions can be performed in the human mind). There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 3, 4, 10, 11, 17, and 18, the limitations are directed towards “skewing the pseudo-random number” which are additional elements beyond the above identified judicial exception.  Skewing a pseudo-random number constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion.  Additionally, skewing the pseudo-random number based on a parameter, a current ranking, historical performance, or a number of playlists within which the media item has been included constitutes a mental process as a user may make said basis determinations in the human mind including an evaluation, judgment, or opinion. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-72 (Fed. Cir. 2011) (obtaining transaction data can be performed by a person reading records of transactions from a database, and making a map (list) of the transactions can be performed in the human mind).  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 5, 12, and 19, the limitation is directed towards “determining the performance history… based on a plurality of media ranking charts” which is an additional element beyond the above identified judicial exception.  Making a determination of performance history based on a plurality of media ranking charts constitutes a mental process as a user may make said basis determinations in the human mind including an evaluation, judgment, or opinion. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-72 (Fed. Cir. 2011) (obtaining transaction data can be performed by a person reading records of transactions from a database, and making a map (list) of the transactions can be performed in the human mind).  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 6, 13, and 20, the limitations are directed toward “determining whether a ranking…has declined” and “pseudo-randomly excluding the particular media item” which are additional elements beyond the above identified judicial exception.  Making a determination of whether a ranking has declined constitutes a mental process as a user may make said determination in the human mind including an evaluation, judgment, or opinion.  Making a list by pseudo-randomly excluding specific media items from said list, e.g., compiling information from other listings or sources, constitutes a mental process performed in the human mind including an evaluation, judgment, or opinion. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-72 (Fed. Cir. 2011) (obtaining transaction data can be performed by a person reading records of transactions from a database, and making a map (list) of the transactions can be performed in the human mind). There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 7 and 14, the limitation is directed towards “the station identifiers are associated with an announcement media item indicating a ranking of a particular media item” which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “station identifiers” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk et al, USPGPUB No. 2004/0019497, filed on 4 December 2001, and published on 29 January 2004, in view of O’Rourke et al, USPGPUB No. 2003/0009452, filed on 26 June 2001, and published on 9 January 2003, and in further view of Zuckerberg et al, USPGPUB No. 2004/0230672, filed on 14 May 2003, and published on 18 November 2004.
As per independent claims 1, 8, and 15, Volk, in combination with O’Rourke and Zuckerberg, discloses:
A method for use in a server including a processor and associated memory, the method comprising:

obtaining, from a database, a pool of media items to be considered for potential inclusion in a playlist, wherein media items included in the pool of media items are explicitly ranked relative to other media items included in the pool of media items {See Volk, [0037], wherein this reads over “the playlist is preprogrammed by a system administrator of the radio station server” and "the playlist is an aggregation of a plurality of user requests collected"};

selecting from the pool of media items, for inclusion in the playlist, first media items, the first media items including all media items that are both available and have a rank satisfying a first rank threshold {See Volk, [0025], wherein this reads over “the radio station server receives the user requests, aggregates those requests over a predetermined time period, and builds a playlist of songs and/or artists according to a predetermined criteria”; and [0083], wherein this reads over “each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria” and “the songs with the highest scores may be added to or become part of the playlist"};

selecting from the pool of media items, for inclusion in the playlist, a subset of remaining media items included in the pool of media items but not selected as first media items, wherein selecting the subset of remaining media items includes pseudo-randomly excluding particular remaining media items otherwise eligible for inclusion in the playlist based on a performance history associated with the particular remaining media items {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”; and [0083], wherein this reads over “Each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria.  The songs in the song database 222 are thus sorted and arranged according to the scores assigned by the selection engine 1040.  In an embodiment of the present invention, the songs with the highest scores may be added to or become part of the playlist” and “the song need not be considered by the selection engine or filtered until the song is eligible for inclusion on a playlist”; and Zuckerberg, [0034], wherein this reads over “The invention then chooses a random number, which will correspond to the song that will be played next” which reads upon the claimed feature of “pseudo-randomly”};  

creating the playlist using the first media items and the subset of remaining media items {See Volk, [0083], wherein this reads over “each song in the song database 222 is considered by the selection engine 1040 and assigned a score that may be the sum of the values assigned to the various criteria” and “the songs with the highest scores may be added to or become part of the playlist"};

inserting station identifiers into the playlist, wherein the station identifiers include tags indicating, to a playout server, a location of information to be inserted within the playlist prior to broadcast {See O’Rourke, [0009], wherein this reads over “They allow Internet radio stations to create a playlist of broadcast songs.  They also allow providers to brand their content by attaching previews or radio-station identifiers before or after the content”; and [0066], wherein this reads over “such modifications include, for example, inserting a new reference into a playlist, deleting a reference from the playlist, moving a reference from the first location in the playlist to a second location in the playlist, switching to a different source of streaming media content, switching between live broadcast feeds, and/or the like”}; and

transmitting the playlist to the playout server for broadcast {See Volk, [0025], wherein this reads over “a plurality of users, each preferably having a user computer, may connect to a radio station server via the Internet, tune to one of a plurality of radio stations, and request songs for playback”}. 
 
Volk is direct to the invention of providing listener-requested music over a network. Volk fails to expressly disclose the claimed feature of “inserting station identifiers into the playlist, wherein the station identifiers include tags indicating, to a playout server, a location of information to be inserted within the playlist prior to broadcast.”  O’Rourke is directed to the invention of dynamic streaming media management.  Specifically, O’Rourke discloses that providers may further brand their playlist by including radio-station identifiers before or after the content.  See O’Rourke, [0009].  Additionally, O’Rourke discloses that a new reference may be inserted into a playlist.  See O’Rourke, [0066].  Wherein O’Rourke discloses a system for inserting radio-station identifiers and utilizing reference points within the playlist, it would have been obvious to one of ordinary skill in the art to improve the prior art of Volk with that of O’Rourke for the predictable result of a system wherein the playlist of Volk may be further supplemented with the station identifiers of O’Rourke.
The combination of Volk and O’Rourke fails to disclose the claimed feature of “pseudo-randomly” excluding media items.  That is, while Volk discloses the exclusion of certain media items, Volk fails to expressly disclose that said exclusion is done “pseudo-randomly”.  Zuckerberg is directed to the invention of recognizing patterns in people’s individual listening habits and creating streams of playback based on those listening patterns. Specifically, as per the claimed feature of excluding media items “pseudo-randomly”, Zuckerberg discloses that as part of picking a song to be played next, “[t]ne invention then chooses a random number, which will correspond to the song that will be played next.” See Zuckerberg, [0034]. Additionally, Zuckerberg discloses that “[t]he random number is weighted, however, so that a song with a 40% normalized value has a 40% chance of being picked as the random number, and so on.” Id. That is, Zuckerberg discloses a system wherein a random number is chosen (i.e. generating a pseudo random number) such that said random number may then be weighted and normalized. Accordingly, wherein Zuckerberg discloses the generation of a weighted random number in the selection of a song to be played, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Volk and O’Rourke with that of Zuckerberg for the predictable result of excluding specific media items (as disclosed Volk) in a pseudo-random manner (as disclosed by Zuckerberg).
As per dependent claims 6, 13, and 20, Volk, in combination with O’Rourke and Zuckerberg, discloses:
The method of claim 5, wherein determining the performance history includes: 

determining whether a ranking of a particular media item indicated by a second media ranking chart has declined relative to a ranking of the particular media item indicated by a first media ranking chart {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”}; and

pseudo-randomly excluding the particular media item in response to determining that the ranking of the particular media item has declined {See Volk, [0081], wherein this reads over “if a song was just played or included on a playlist in the last hour … that fact may provide a negative rating”}. 
 
Claims 2-5, 9-12, and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk et al, in view of O’Rourke and Zuckerberg, and in further view of Morse et al, USPGPUB No. 2007/0025194, filed on 22 December 2005, and published on 1 February 2007.
As per dependent claims 2, 9, and 16, Volk, in combination with O’Rourke, Zuckerberg, and Morse, discloses:
The method of claim 1, wherein pseudo-randomly excluding includes:

generating a pseudo-random number for a remaining media item being considered for inclusion in the playlist {See Morse, [0012], wherein this reads over “The selected subset maybe further processed in a pseudo random playback mode by assigning random numbers to the identified tracks, and thus by providing some weighting to the ordered tracks by providing number limits to the track groupings associated with different categories of the track usage attribute”}; and

excluding the remaining media item from the playlist based on the pseudo-random number {See Morse, [0037], wherein this reads over “The tracks are still randomly selected from the playlist, but only those tracks meeting the criteria for the filtered window (i.e., the selection window) are played”}. 
 
Volk is direct to the invention of providing listener-requested music over a network. O’Rourke is directed to the invention of dynamic streaming media management.  The combination of Volk and O’Rourke fails to expressly disclose the claimed feature of “generating a pseudo-random number for a remaining media item being considered for inclusion in the playlist” and “excluding the remaining media item from the playlist based on the pseudo-random number.”  Morse is directed to the invention of modifying media content playback based on an intelligent random selection.  As per the claimed feature of “generating a pseudo-random number for a remaining media item being considered for inclusion in the playlist”, Morse discloses that “[t]he selected subset maybe further processed in a pseudo random playback mode by assigning random numbers to the identified tracks, and thus by providing some weighting to the ordered tracks by providing number limits to the track groupings associated with different categories of the track usage attribute.”  See Morse, [0012].  That is, Morse discloses that tracks may be assigned a pseudo-random number.  
As per the claimed feature of “excluding the remaining media item from the playlist based on the pseudo-random number,” Morse discloses that “[t]he tracks are still randomly selected from the playlist, but only those tracks meeting the criteria for the filtered window (i.e., the selection window) are played.”  See Morse, [0037].  That is, Morse discloses that while certain tracks are pseudo-randomly selected, others which do not meet the criteria are not played.  
Accordingly, wherein Morse discloses features directed to assigning pseudo-random numbers to tracks and selectively playing said tracks, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Volk, O’Rourke, and Zuckerberg with that of Morse for the predictable result of a system wherein the playback system of Volk may be further improved with pseudo-random selection of songs for playback as disclosed by Morse.
As per dependent claims 3, 10, and 17, Volk, in combination with O’Rourke, Zuckerberg, and Morse, discloses:
The method of claim 2, further comprising:

skewing the pseudo-random number, based on a parameter associated with the remaining media item, to alter a likelihood that the remaining media item will be excluded from the playlist {See Morse, [0028], wherein this reads over “In preferred embodiments, the "weighting" of the playlist or the smart shuffle list results from the use of a track selection window to define a subset of the smart shuffle list”}. 
 
As per dependent claims 4, 11, and 18, Volk, in combination with O’Rourke, Zuckerberg, and Morse, discloses:
The method of claim 3, wherein skewing the pseudo-random number includes: 

skewing the pseudo-random number based on one or more of:

a current ranking of a media item, a historical performance of the media item over a period of time, or a number of playlists in which the media item has been included over a period of time {See Morse, [0065], wherein this reads over “That is, the weights are updated based upon the user approval or disapproval and when the current playing track completes, the next track is selected based upon the new updated weights”}. 
 
As per dependent claims 5, 12, and 19, Volk, in combination with O’Rourke, Zuckerberg, and Morse, discloses:
The method of claim 1, further comprising:

determining the performance history of the particular remaining media items based on a plurality of media ranking charts {See Morse, [0050], wherein this reads over “For example, placing a higher weighting on the repeat region (A) parameter would result in a listening experience closer to top 40 programming.  Top 40 is both a record chart and a radio format based on frequent repetition of songs from a constantly-updated list of the forty best-selling singles.  Hence, placing a higher weighting for this region would result in more tracks selected from this region in the source playlist and hence a higher percentage of the filtered window comprising top 40 tunes”}. 
 
Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk et al, in view of O’Rourke and Zuckerberg, and in further view of Official Notice.
As per dependent claims 7 and 14, the Office takes Official Notice that it would have been widely-known and obvious at the time of the invention that station identifiers may be associated with an announcement media item indicating a ranking of a particular media item included in the playlist relative to other media items included in the playlist.  That is, wherein the combination of Volk and O’Rourke are directed to playback of ranked media items, it would have been obvious to improve said combination by further including the ranking of a particular item in an announcement inserted within said playlist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169
12/5/2022



/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152      
                                                                                                                                                                                                  /JOHN R COTTINGHAM/Director, Art Unit 2100